On Motion to Dismiss Suspensive Appeal.
MONROE, J.
This case is before the court on a motion to dismiss the “suspensive appeal” from a judgment revoking an order appointing a tutor to certain minors, ánd making an appointment of a special tutor .in place of him whose appointment was 'thus, vacated. It is admitted, on behalf of the appellant that, “when an appeal is taken from a judgment appointing or removing a tutor, such appeal does not suspend the execution 6f the judgment,” but it is asserted that the appeal should be sustained as a devolutive appeal. <
There "seems to be no difference of opinion between the counsel upon the question presented, and there is none between the counsel and the, court. The appeal taken should not be allowed to suspend the execution of the judgment. Code Prac. arts. 580, 1059; State ex rel. Commagere v. Judge, 22 La. Ann. 116; Succession of Townsend, 37 La. Ann. 409. But it may be maintained as a devolutive appeal. Succession of Keller, 39 La. Ann. 579, 2 South. 553; Michenor et al., Trustees, v. Reinach, 49 La. Ann. 361, 21 South. 552; Weil v. Schwartz, 51 La. Ann. 1547; 26 South. 475.
It is therefore ordered, adjudged, and decreed that the appeal herein be dismissed as a suspensive, and maintained as a devolutive, appeal.